U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB/A2 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2006 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-31329 SERVICE AIR GROUP, INC. (Exact name of small business issuer as specified in its charter) New Jersey 22-3719171 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 12692-97Th Ave. Surrey, B.C. Canada V3V 2E9 (Address of Principal Executive Offices) (604) 722-2147 (Issuer’s telephone number) SEGWAY V CORP. 9175 Mainwaring Rd., Sidney BC V8L 1J9 (Former name, address and fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.
